Citation Nr: 0924201	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1945.  He died in December 2003.  The appellant is the 
Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 2006, the Board requested a medical expert opinion 
pursuant to its authority as set forth in 38 U.S.C.A. § 7109 
(West 2002 & Supp. 2008)) and 38 C.F.R. § 20.901 (2008).  In 
February 2007, the Board provided the appellant a copy of the 
medical expert opinion and provided her an additional 
opportunity to submit or identify pertinent evidence or 
argument.

By decision dated on April 10, 2007, the Board issued a 
decision that denied service connection for the cause of the 
Veteran's death.  Prior to the dispatch of that decision and 
unbeknownst to the Board, in March 2007, the appellant had 
submitted to the RO contentions and medical release forms 
that were to be utilized by VA to obtain copies of records of 
the Veteran's private treatment prior to his death.  As 
copies of these pertinent records were not available for 
appellate review, the Board determined that the April 10, 
2007, decision of the Board should be VACATED.  In June 2008, 
the Board remanded the claim for additional development, to 
include the obtaining of the private treatment records for 
treatment prior to his death.  The development has now been 
completed, and the claim has been returned to the Board for 
further appellate review.  
FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2003, at the age of 79.  
According to the death certificate, the immediate cause of 
death was respiratory failure with exacerbation of chronic 
obstructive lung disease, also known as chronic obstructive 
pulmonary disease (COPD), and lung cancer listed as 
underlying causes.

2.  The first objective medical evidence of a diagnosis of 
COPD was in November 1975, and for lung cancer was in 
November 2003.

3.  Assuming that the Veteran was exposed to exhaust fumes 
and/or asbestos during service, competent medical evidence 
supports a finding that it was less likely than not that 
exposure to exhaust fumes and/or asbestos directly caused the 
Veteran's COPD.

4.  Competent medical evidence in the record supports a 
finding that respiratory failure, which is listed as the 
immediate cause of the Veteran's death, was less likely than 
not related to asbestos exposure, episodes of 
nasopharyngitis, or anything else in service.

5.  Competent medical evidence in the record supports a 
finding that it was less likely than not that the Veteran's 
possible casual exposure to asbestos for only a short 
duration alone led to the development of lung cancer in the 
Veteran.

6.  At the time of his death, the Veteran was service-
connected for hearing loss and for scars on the left hand.

7.  No objective medical evidence has been submitted or 
identified which would demonstrate that the Veteran's death 
was related to his period of active military service.

CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  Neither respiratory failure, COPD or lung cancer 
were incurred in or aggravated by service, and lung cancer 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), became law. The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in letters issued in February 2004, 
February 2005, and July 2008.  By these letters, the RO also 
notified the appellant of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In these letters, the appellant also was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  These two letters also essentially 
provide the notice required by Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  To the extent precise notice was not 
provided, appellant and her representative have indicated 
actual knowledge of what is needed to grant the claim by 
arguments and evidence advanced.  As such, there is no 
prejudice to the appellant in proceeding to decision.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess and Hartman v. Nicholson, 
which held that the VCAA requires the VA to provide the 
claimant with notice of missing information and evidence that 
will assist in substantiating all the elements of the claim.  
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the Mayfield case, the Court addressed the meaning of 
prejudicial error in the context of the VCAA duty-to-notify.  
Mayfield, supra.  Here, the Board finds no possibility of 
prejudicial error to the appellant.  As explained below, 
service connection is not warranted on this claim.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice as to these matters constitutes harmless error.

Accordingly, as noted, the Board finds that no prejudice to 
the appellant will result from an adjudication of her claim 
in this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Factual Background

The Veteran's service records and information the appellant 
recently supplied the Board show that he was a member of the 
276th Armored Field Artillery Battalion, Battery C, and was 
involved in World War II battles such as Normandy, Ardennes, 
Rhineland, and Central Europe.  Though service records denote 
his military occupation specialty as light truck driver, the 
appellant's Board testimony and post- hearing articles and 
photographs suggest that he was also a tank gunner during the 
battle in Europe at the end of World War II.

Service treatment records (STRs) also show an acute case of 
nasopharyngitis for several days in December 1944 while in 
France in the line of duty.

The Veteran's November 1945 discharge examination indicated 
that the ears, nose, throat, and lungs were normal and there 
were no abnormalities noted on the chest X-ray.

Post service, the Veteran was service-connected for hearing 
loss and scars on the left hand.

An August 1973 private hospital summary reflects a 
septoplasty, a nasal tip revision and left intranasal 
antrostomy for nasal septial deviation and surgery.  
According to the summary, the Veteran had a long history of 
nasal obstruction, especially in the prior six to eight 
months when he had been breathing through his mouth.  
Examination had shown a moderate nasal septal deflection to 
the right with septal spur at the right nostril.

The Veteran was examined in October 1963, June 1975, and 
November 1975 by a private physician, Dr. J.D.S.  According 
to the examination report of the November 1975 visit in the 
claims file, the Veteran complained of trouble breathing 
after working and strenuous activity when seen in October 
1963.  Then he was smoking 1-2 packs of cigarettes a day.  
Pulmonary function studies then revealed a forced vital 
capacity of 94% of predicted, FEV1 of 78%, peak flow at 36%, 
and maximum breathing capacity of 69.5%.  He was instructed 
in breathing exercises, given bronchodilators, increased 
water, and advised to discontinue smoking.  A follow-up two 
weeks later showed improvement in all areas with FVC at 100%, 
FEV at 92%, peak flow at 54%, and maximum breathing capacity 
at 79%.  In June 1975, he complained of cough, congestion, 
bad wheezes and rales in both lung fields.  It was noted the 
Veteran had continued his smoking.  In November 1975, Dr. 
J.D.S. diagnosed chronic obstructive lung disease with a 
guarded prognosis.

An April 1976 VA medical examination also diagnosed a chronic 
obstructive lung disease.  It was noted the Veteran smoked 1 
1/2 to 2 packs of cigarettes per day since the age of 16 
until the previous two years when he smoked one pack per day.

In correspondence dated in both January 2004 and September 
2005, K.R.G., M.D., a private physician who treated the 
Veteran in the decade before his death, said a review of the 
medical records led to his belief that it was as likely as 
not that the Veteran's exposure to asbestos and toxic fumes 
during service were related to his diagnoses of cancer, lung 
disease, and respiratory failure.

In November 2003, just days before his death, the Veteran 
filed a service connection claim for asbestos.

The file also contains private medical treatment records 
dated from December 2002 through December 2003.  These 
records reflect that the Veteran was admitted to the hospital 
several times in November 2003.  These records disclose he 
had been scheduled for a bronchoscopy for evaluation of left 
hilar and lower lobe masses, but was in rapid atrial 
fibrillation and the procedure was canceled.  He was admitted 
for treatment of the acute atrial fibrillation.  Final 
diagnoses at the time were acute atrial fibrillation with 
uncontrolled ventricular rate; ischemic cardiomyopathy, 
ejection fraction 50 percent; exacerbation of COPD with 
hypoxemia; lung cancer, poorly differentiated large cell, 
left lower lobe with mediastinal nodal metastasis; and mild 
pneumonitis with significant leukocytosis.

According to the radiology report, a chest X-ray showed a 1.7 
cm. soft tissue density at the periphery of the left lower 
lobe, in appearance somewhat suspicious for a neoplasm.  A 
4.5 cm. by 4.5 cm. soft tissue mass at the left hilum was 
suggestive of adenopathy versus primary carcinoma.

A week after his discharge from that private hospital, the 
Veteran was readmitted for COPD exacerbation, probable 
pneumonia, and atrial fibrillation after complaining of a 
high temperature and shortness of breath.  It was noted that 
he had a history of severe COPD, and was oxygen dependent 
since the previous week's hospitalization.

The February 2004 death summary prepared by the Veteran's 
physician, Dr. K.R.G., related that the Veteran was recently 
diagnosed with left-sided lung cancer, unresectable.  He was 
admitted febrile and with an exacerbation of his COPD.  
Eventually he was felt to have multi-system organ failure.  
The family decided to withdraw support which was done in a 
fashion to maintain the Veteran's comfort.  Final diagnoses 
were acute respiratory failure as a consequence of severe 
exacerbation of COPD; pneumonia; carcinoma of the left lung 
with mediastinal extension; and heart disease with atrial 
fibrillation.

The official death certificate lists the cause of death as 
respiratory failure with indications of COPD and lung cancer.

In February 2004, the RO received the appellant's claim for 
dependency and indemnity compensation (DIC).

In her December 2005 Board hearing, the appellant testified 
that her husband told her that when his unit traveled from 
England to France in the hold of a ship they were told to 
start up their equipment and test it to be sure it was 
operating properly.  As this space was not ventilated 
properly, many of the servicemen were overcome by fumes and 
were brought out of the hold of the ship unconscious.  On 
another occasion, during battle, the men got so cold they 
could not pull the triggers of their weapons.  They used the 
exhaust from their tanks to warm their hands.  The appellant 
admitted the Veteran drove a truck part of his service, but 
she said most of the time he operated a gun on a tank. (Tr. 
at 3).

The appellant also submitted articles and photographs in 
January 2006 suggesting the Veteran was a tank gunner for 
part of his service in World War II and would have worn 
asbestos gloves in some situations.

The appellant further testified the Veteran did not begin to 
encounter respiratory problems until about 1980, though he 
may have been diagnosed with COPD even earlier and had used 
inhalers for a long time.  (Tr. at 4).  She admitted the 
Veteran was never treated for asbestos fibers in the lung and 
that none of the doctors who treated him suggested the COPD 
might have been related to exposure to fumes during World War 
II. (Tr. at 5).  Finally, she thought her husband was 
hospitalized for pneumonia on two occasions during service - 
once in Tennessee and another time in Europe.  (Tr. at 8).

N.B.C., M.D., provided an expert medical opinion in February 
2007 at the request of the Board.  In his opinion, after a 
review of the file, it was less likely than not (a 
probability of far less than 50 percent) that exposure to 
exhaust fumes and/or asbestos directly caused the Veteran's 
COPD, assuming that the Veteran was exposed to exhaust fumes 
and/or asbestos during service.  In addition, Dr. N.B.C. 
opined that respiratory failure was less likely than not (a 
probability of much less than 50 percent) related to asbestos 
exposure, episodes of nasopharyngitis, or anything else in 
service.  Further, it was less likely than not that the 
Veteran's casual (if any) exposure to asbestos for only a 
short duration alone led to development of lung cancer in the 
veteran. Dr. N.B.C. added that pneumonia leading to severe 
sepsis and multiple organ failure could have been the 
ultimate cause of the Veteran's death.  These are not listed 
on the veteran's death certificate.  He said that respiratory 
failure probably was due to acute lung injury leading to 
adult respiratory distress syndrome (ARDS), entities commonly 
found in patients with severe sepsis and multi-organ failure.  
The doctor went on to provide extensive reasons for his 
findings, citing to the evidence on file and medical texts.

Pertinent Law and Regulations

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §1310 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 
(2008).

In addition, the law provides that, where a Veteran served 90 
days or more of active military service, and any of certain 
specified disorders, e.g., malignant tumors, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a) (West 2002 & Supp. 2008).  The service-
connected disability will be considered the principal 
(primary) cause of death when such disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  The service-connected 
disability will be considered a contributory cause of death 
when it contributed so substantially or materially to death, 
that it combined to cause death, or aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2008).  The debilitating effects of a service-
connected disability must have made the Veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2008).  A 
grant of service connection for the cause of death requires 
an etiological link between the claimed in-service injury and 
the currently claimed disability.

Generally, a Veteran's death is service-connected if "the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by use of applicable presumptions, if 
available.  38 C.F.R. § 3.303(a) (2008); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on exposure to ionizing radiation).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The appellant contends the Veteran was exposed to exhaust 
fumes and/or asbestos during his service as a tank gunner in 
World War II in Europe which lead to COPD, lung cancer and 
respiratory failure that caused his death.  In addition, the 
Veteran suffered from at least one episode of nasopharyngitis 
in December 1944 which lasted several days.  A private 
physician, K.R.G., M.D., submitted an opinion that based upon 
a review of the medical records he thought it was as likely 
as not that the Veteran's exposure to asbestos and toxic 
fumes during service was related to cancer, lung disease and 
respiratory failure.  However, in both his January 2004 and 
September 2005 letters, the physician did not explain his 
medical conclusions, except that they were based on a review 
of the medical records.  He did not specifically identify the 
records he reviewed that led to this conclusion nor did he 
otherwise provide the medical reasoning used in reaching that 
conclusion.

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorders 
which were implicated in the Veteran's death were related to 
military service.  Based upon a careful review of the 
evidence of record, the Board finds that service connection 
for the cause of the Veteran's death is not warranted.  In 
this respect, the death certificate listed the immediate 
cause of death as due to respiratory failure with COPD and 
lung cancer listed as conditions leading to respiratory 
failure.

There is no evidence, however, that lung cancer was 
manifested during service or within a short time following 
service.  Moreover, there are no medical records in the file 
reflecting complaints of or diagnosis of, or treatment for, 
lung cancer until November 2003, approximately 48 years after 
the Veteran was discharged from service, and only a month or 
less before his death.  Further, there is evidence in the 
file that he was a cigarette smoker for many years, often 
smoking more than one pack per day.

Accordingly, presumptive service connection for such a 
disability as a chronic disease under 38 U.S.C.A. § 1112 is 
not warranted.

There is much evidence in the claims file of the Veteran's 
COPD, but that disorder was diagnosed in November 1975, 
exactly 30 years after his discharge from service.

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorders 
which was implicated in the Veteran's death were related to 
military service.  The Board especially relies here on the 
expert opinion of Dr. N.B.C., who reviewed the claims file at 
the request of the Board.

Dr. N.B.C. opined that it was less likely than not (a 
probability of far less than 50 percent) that exposure to 
exhaust fumes and/or asbestos directly caused the Veteran's 
COPD, assuming that the Veteran indeed was exposed to exhaust 
fumes and/or asbestos during service.  In addition, he said 
that respiratory failure was less likely than not (a 
probability of much less than 50 percent) related to asbestos 
exposure, episodes of nasopharyngitis, or anything else in 
service.  Further, it was less likely than not that the 
Veteran's casual (if any) exposure to asbestos for only a 
short duration alone led to development of lung cancer in the 
Veteran.  Dr. N.B.C. added that pneumonia leading to severe 
sepsis and multiple organ failure could have been the 
ultimate cause of the Veteran's death.

Dr. N.B.C. reviewed the claims file and added several 
explanations for his opinions, including that the role of 
asbestos exposure as a sole cause of airway obstruction is 
controversial, but in any event relatively small, if any, 
and, by itself, unable to cause COPD.  In addition, he said 
that a short duration of exposure to fumes usually results in 
acute symptoms, which generally subside after the individual 
is removed from that environment.  Like cigarette smoking, 
exposure to fumes results in COPD only if exposure continues 
for many years.  He reviewed the pulmonary tests of 1963 and 
1975 and observed that the Veteran's smoking was the leading 
cause of his COPD.  As for asbestos exposure, Dr. N.B.C. 
noted that it could cause asbestosis, pleural effusions, and 
mesothelioma.  According to November 2003 medical records, 
however, there was no evidence of pulmonary fibrosis or 
pleural disease, so he thought it highly unlikely that 
asbestos exposure in the service caused respiratory failure.  
In addition, nasopharyngitis of its own also is not known to 
cause respiratory failure.  Further, he said it was highly 
unlikely that a short and low level of asbestos exposure as 
suggested by the appellant's evidence had a causal 
relationship with the development of the Veteran's later lung 
cancer.  He noted that the Veteran also had two major risk 
factors which probably caused the lung cancer-heavy smoking 
and a family history of lung cancer.

The appellant's service representative in reply has suggested 
a grant of service connection is still in order because the 
Veteran was treated for serious pulmonary problems at a 
relatively young age.  However, the record shows those 
treatments were approximately 20 and 30 years after his 
discharge from service.

The Board finds the medical opinion of Dr. N.B.C. more 
persuasive than that of Dr. K.R.G. as Dr. N.B.C.'s four-page 
report is based on a discussion of medical evidence in the 
file and some outside medical studies while the letters from 
Dr. K.R.G. are conclusory in nature with a passing notice 
that his results were based on a review of the file.

The Board has no doubt that the appellant sincerely believes 
that the Veteran's fatal condition in 2003 was due in large 
part to his military service.  However, appellant is a lay 
person and is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
there is no competent medical evidence linking the Veteran's 
death to any service-related condition.  Accordingly, the 
Board finds that service connection for the cause of death 
must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.102 (2008).  VA may not deny a claim unless the 
preponderance of the evidence is against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim and the benefit-of-the- doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


